          Case 6:21-cv-00297-ADA Document 12 Filed 08/25/21 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION



VI TECHNOLOGIES, LLC,

              Plaintiff,                    CIVIL ACTION NO. 6:21-CV-00297-ADA

     v.                                          JURY TRIAL DEMANDED

AEROTECH MAPPING, INC.

              Defendant.



VI TECHNOLOGIES, LLC,

              Plaintiff                     CIVIL ACTION NO. 6:21-CV-00314-ADA

     v.                                             JURY TRIAL DEMANDED

LG ELECTRONICS INC., AND LG
ELECTRONICS U.S.A., INC.,

              Defendants.



VI TECHNOLOGIES, LLC,

              Plaintiff,                    CIVIL ACTION NO. 6:21-CV-00316-ADA

     v.                                          JURY TRIAL DEMANDED

MERRICK & COMPANY,

              Defendant.




                                        1
                Case 6:21-cv-00297-ADA Document 12 Filed 08/25/21 Page 2 of 5




VI TECHNOLOGIES, LLC,

                    Plaintiff,                            CIVIL ACTION NO. 6:21-CV-00318-ADA

           v.                                                     JURY TRIAL DEMANDED

WOOLPERT, INC.,

                    Defendant.



                           [PROPOSED] AGREED SCHEDULING ORDER

           Pursuant to Rule 16, Federal Rules of Civil Procedure, the Court ORDERS that the

following schedule will govern deadlines up to and including the trial of this matter:



    Date                         Item
                                 Plaintiff serves preliminary infringement1 contentions in the form
                                 of a chart setting forth where in the accused product(s) each
                                 element of the asserted claim(s) are found. Plaintiff shall also
    August 4, 2021               identify the earliest priority date (i.e. the earliest date of invention)
                                 for each asserted claim and produce: (1) all documents evidencing
                                 conception and reduction to practice for each claimed invention,
                                 and (2) a copy of the file history for each patent in suit.

    August 11, 2021              Case Management Conference deemed to occur

    August 25, 2021              Parties submit an agreed Scheduling Order

                                 Defendants serve preliminary invalidity contentions in the form of
                                 (1) a chart setting forth where in the prior art references each
    October 27, 2021             element of the asserted claim(s) are found, (2) an identification of
                                 any limitations the Defendant contends are indefinite or lack written
                                 description under section 112, and (3) an identification of any claims


1
   The parties may amend preliminary infringement contentions and preliminary invalidity
contentions without leave of court so long as counsel certifies that it undertook reasonable efforts
to prepare its preliminary contentions and the amendment is based on material identified after those
preliminary contentions were served, and should do so seasonably upon identifying any such
material. Any amendment to add patent claims requires leave of court so that the Court can address
any scheduling issues.

                                                      2
           Case 6:21-cv-00297-ADA Document 12 Filed 08/25/21 Page 3 of 5




                            the Defendant contends are directed to ineligible subject matter
                            under section 101. Defendant shall also produce (1) all prior art
                            referenced in the invalidity contentions, (2) technical documents,
                            including software where applicable, sufficient to show the operation
                            of the accused product(s).

    November 10, 2021       Parties exchange claim terms for construction

    December 1, 2021        Parties exchange proposed claim constructions

                            Parties disclose extrinsic evidence, including the identity of any
                            expert witness they may rely upon in their opening brief with
                            respect to claim construction or indefiniteness. With respect to any
                            expert identified, the parties shall identify the scope of the topics
    December 8, 2021
                            for the witness’s expected testimony.2 With respect to items of
                            extrinsic evidence, the parties shall identify each such item by
                            production number or produce a copy of any such item if not
                            previously produced.

                            Deadline to meet and confer to narrow terms in dispute and
    December 15, 2021
                            exchange revised list of terms/constructions.

                            Defendant files opening claim construction brief, including any
    January 12, 2022
                            arguments that any claim terms are indefinite.

    February 9, 2022        Plaintiff files responsive claim construction brief.

    February 23, 2022       Defendant files reply claim construction brief.

    March 9, 2022           Plaintiff files sur-reply claim construction brief.

    March 14, 2022          Parties submit Joint Claim Construction Statement.

                            Parties submit optional technical tutorials to the Court and
    March 16, 2022
                            technical advisor (if appointed).3

    March 23, 2022          Markman hearing at 9:00 a.m.

                            Fact discovery opens; deadline to serve Initial Disclosures per Rule
    March 24, 2022
                            26(a)

    May 4, 2022             Deadline to add parties.


2
  Any party may utilize a rebuttal expert in response to a brief where expert testimony is relied
upon by the other party.
3
  The parties should contact the law clerk to request a Box link so that the party can directly
upload the file to the Court’s Box account.


                                                 3
       Case 6:21-cv-00297-ADA Document 12 Filed 08/25/21 Page 4 of 5




                     Deadline to serve Final Infringement and Invalidity Contentions.
                     After this date, leave of Court is required for any amendment to
May 18, 2022         Infringement or Invalidity contentions. This deadline does not
                     relieve the Parties of their obligation to seasonably amend if new
                     information is identified after initial contentions.

                     Deadline to amend pleadings. A motion is not required unless the
July 13, 2022
                     amendment adds patents or patent claims.

                     Deadline for the first of two meet and confers to discuss
                     significantly narrowing the number of claims asserted and prior art
September 21, 2022   references at issue. Unless the parties agree to the narrowing, they
                     are ordered to contact the Court’s Law Clerk to arrange a
                     teleconference with the Court to resolve the disputed issues.

October 19, 2022     Close of Fact Discovery.

November 2, 2022     Opening Expert Reports.

December 7, 2022     Rebuttal Expert Reports.

January 18, 2023     Close of Expert Discovery.

                     Deadline for the second of two meet and confers to discuss
                     narrowing the number of claims asserted and prior art references at
                     issue to triable limits. To the extent it helps the parties determine
February 1, 2023     these limits, the parties are encouraged to contact the Court’s Law
                     Clerk for an estimate of the amount of trial time anticipated per
                     side. The parties shall file a Joint Report within 5 business days
                     regarding the results of the meet and confer.

                     Parties shall file a Joint Report regarding the results of the meet
February 8, 2023
                     and confer.

                     Dispositive motion deadline and Daubert motion deadline.
February 22, 2023
                     See General Issues Note #9 regarding providing copies of the
                     briefing to the Court and the technical adviser (if appointed).

                     Serve Pretrial Disclosures (jury instructions, exhibit lists, witness
March 8, 2023
                     lists, discovery and deposition designations).

March 22, 2023       Serve objections to pretrial disclosures/rebuttal disclosures.

April 5, 2023        Serve objections to rebuttal disclosures and file motions in limine.




                                         4
        Case 6:21-cv-00297-ADA Document 12 Filed 08/25/21 Page 5 of 5




                        File Joint Pretrial Order and Pretrial Submissions (jury instructions,
 May 3, 2023            exhibit lists, witness lists, discovery and deposition designations);
                        file oppositions to motions in limine.

                        File Notice of Request for Daily Transcript or Real Time
                        Reporting. If a daily transcript or real time reporting of court
                        proceedings is requested for trial, the party or parties making said
 May 24, 2023           request shall file a notice with the Court and e-mail the Court
                        Reporter, Kristie Davis at kmdaviscsr@yahoo.com.

                        Deadline to meet and confer regarding remaining objections and
                        disputes on motions in limine.

                        File joint notice identifying remaining objections to pretrial
 June 2, 2023
                        disclosures and disputes on motions in limine.

                        Final Pretrial Conference. The Court expects to set this date at the
 TBD
                        conclusion of the Markman Hearing.

                        Estimated trial date (actual jury selection/trial date to be set at the
 TBD
                        conclusion of the Markman hearing)



ORDERED this ____ day of August, 2021.




                                         THE HONORABLE ALAN D ALBRIGHT
                                         UNITED STATES DISTRICT JUDGE




                                             5
